1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     JOSHUA HAWKINS,                                    Case No. 3:20-cv-00209-MMD-WGC

7                                        Petitioner,
             v.                                                      ORDER
8
9     STATE OF NEVADA, et al.,

10                                   Respondents.

11

12          Petitioner has filed an application to proceed in forma pauperis with an attached

13   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) The Court

14   finds that Petitioner can pay the full filing fee of $5.00.

15          It is therefore ordered that the application to proceed in forma pauperis (ECF No.

16   1) is denied. Petitioner will have 30 days from the date that this order is entered to have

17   the filing fee of $5.00 sent to the Clerk of the Court. Failure to comply will result in the

18   dismissal of this action.

19          It is further ordered that the Clerk will send Petitioner two copies of this order.

20   Petitioner is ordered to make the necessary arrangements to have one copy of this order

21   attached to the check paying the filing fee.

22          DATED THIS 8th day of April 2020.

23

24
                                                 MIRANDA M. DU
25                                               CHIEF UNITED STATES DISTRICT JUDGE

26

27

28
